Citation Nr: 1131070	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement beginning March 30, 2005.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1961 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, that determined that the Veteran was responsible for copayment charges associated with VA medical care he received beginning March 30, 2005.

In his November 2006 substantive appeal, the Veteran requested a BVA hearing before a Veterans Law Judge.  A hearing was scheduled for May 2011.  However, in a statement received prior to his scheduled hearing, the Veteran indicated that he no longer wished to appear at a hearing before the BVA.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  


FINDING OF FACT

The Veteran's gross household income for 2004, the calendar year preceding his application for treatment in the VA healthcare system without a copayment requirement, exceeded the VA National Means Test threshold for a Veteran with no dependents.


CONCLUSION OF LAW
	
The criteria for treatment in the VA health care system without a copayment requirement since March 30, 2005, have not been met.  38 U.S.C.A. §§ 1710, 1722(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.36, 17.47(d)(4) (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA notified the Veteran in June 2006 of the income discrepancy in the case that ultimately led to the adverse decision on appeal, afforded him an opportunity to correct and verify the income reported for the year 2004, and provided him with forms on which to verify income for that year. The June 2006 letter also provided him with information on what evidence the Veteran could submit to report a change in total household income and informed him of what action VA would take with regard to his eligibility status.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, VA obtained the Veteran's pertinent financial documents from the IRS or SSA.  Additionally, the Veteran submitted statements on his behalf on why he believes that certain income should be excluded from consideration.  Although his March 2005 10-10EZR is not of record, the Board finds that error is not prejudicial to the Veteran, as his reported income was documented by the HEC in his October 2006 statement of the case.  Moreover, the Veteran has not disputed his verified household income but rather raised an argument as to why certain portions of the income (primarily his 401K proceeds) should not be counted for income year 2004.  Accordingly, there is no indication that further development with regard to his reported income is necessary in this case, as that matter is not an issue that is in dispute.

Of significance, although the Veteran indicated in his September 2006 notice of disagreement that he had had 3 major surgeries during 2003 and 2004, and in his November 2006 substantive appeal that he had undergone 3 major surgeries in 2002, he has not provided any information regarding the out-of-pocket expenses accrued as a result of these medical procedures.  The Veteran has been advised on various occasions of the need to submit information regarding these expenses however, he has chosen not to do so.  See June 2006 letter, August 2006 decision, and October 2006 letter attached to statement of case (SOC).  Moreover, he has not indicated that he needed assistance to obtain this information.  As such, the Board finds that the available records and evidence have been obtained in order to make an adequate determination as to this issue.

Accordingly, the Board finds that no useful purpose would be served in remanding the matter for more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Copayment Requirement

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1710(a)(2)(G), 1722(a) (West 2002).  A veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3) (West 2002).

The income threshold is updated annually and published in the Federal Register.  38 C.F.R. § 3.29.  All payments of 'any kind from any source' shall be counted as income during the twelve-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) (2010).

The Veteran was previously found to be exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  In March 2005, the Veteran provided information in a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free case.  Thereafter, information obtained via the Income Verification Match (IVM) process reflected that the total amount of the Veteran's income exceeded the income threshold for eligibility for cost-free VA health care for a single Veteran with no dependents.  As noted in subsequent communication to the Veteran, the 2004 income threshold for a Veteran with no dependents for the applicable time period was $25,842.00.

In an August 2006 decision, the Veteran was notified that his health care eligibility would be changed and that he would be required to make copayments for medical care he received beginning March 30, 2005.  Significantly, the Veteran does not dispute that he had gross household earnings in 2004 that were greater than the Means Test income threshold.  Rather, he essentially contends that his 401K withdrawal should not be counted towards his total countable income.  See September 2006 notice of disagreement, November 2006 substantive appeal.  

The Veteran argues that the total income associated with his 401K plan withdrawal should not be considered in evaluating his entitlement to VA health care without a copayment obligation.  However, VA regulations clearly provide that payments of any kind, from any source, shall be counted as income during the 12-month 

annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2010).  The lump sum payment and, generally, payments associated with stocks and bonds, are not among the payments that are excluded by statute.  Additionally, irregular income, or income received in unequal amounts or at irregular intervals, and income received on a one-time basis during a 12-month animalization period, will be counted towards the total income for that year.  38 C.F.R. § 3.271(a)(2), 3.271(a)(3) (2010). Thus, any amount the Veteran received from cashing in his 401K in income year 2004 cannot be divided among several years. 

The has additionally alleged that he had three major surgeries in 2003/2004 (see September 2006 notice of disagreement).  He later changed the date of his three major surgeries to 2002 (see November 2006 substantive appeal).  In any event, although the Veteran has been advised on numerous occasions to submit information regarding unreimbursed medical expenses, he has provided no documentation of out-of-pocket expenses incurred during these alleged surgeries. 

Additionally, the Board notes that in his November 2006 substantive appeal, the Veteran specified that in 2006 he incurred over $8000.00 in medical expenses that were not covered by his health insurance.  However, eligibility for VA healthcare is based on attributable income during the calendar year preceding the date on which an application for care was received.  38 U.S.C.A. § 1722(f); 38 C.F.R. § 17.47(d)(4).  In this case, the application at issue was received in March 2005 therefore, the Board must focus on the Veteran's attributable income during the preceding calendar year of 2004 in determining his eligibility to receive VA care without a copayment.  As the $8000.00 in medical expenses were not incurred during 2004, they cannot be considered for purposes of adjusting his attributable income for the year of 2004.  

Accordingly, based upon the governing regulations, the total income for the Veteran for the year 2004, exceeds the income threshold of $25,842.00 for eligibility for cost-free VA health care in income year 2004.  Consequently, the Veteran's eligibility status was appropriately changed by the HEC to require the payment of copayments.

The Veteran contends that it is unfair to deny him enrollment in the VA health care system without the requirement of a copayment.  He appears to raise an argument couched in equity, that his 401K which he cashed out to help his ex-wife buy a home, pay off some of her debt, and pay off a mobile home he purchased, should not be counted as income.  The Board also recognizes the Veteran's contentions concerning a lack of knowledge.  He maintains that he did not know that withdrawing funds from his 401k would be considered countable income.  Had he known, he states he would have sought other medical options, which would have been less costly.  However, a lack of actual knowledge of the benefits to which he may have been entitled to does not create any legal right to benefits where such benefits are otherwise precluded.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) ("regulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.'" (Quoting Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947))).  Moreover, while sympathetic to such an argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994). Moreover, the Board is bound by the statutes and regulations governing entitlement to VA benefits. 38 U.S.C.A. § 7104(c) (West 2002).

For the reasons set forth above, the Board finds that the law, and not the evidence, is dispositive of this claim.  The Veteran's verified 2004 income remains above the income threshold for eligibility for cost-free health care.  In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim. As such, the appeal is denied.




(CONTINUED NEXT PAGE)



ORDER

Entitlement to VA health care system treatment without a copayment requirement beginning March 30, 2005, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


